      Case 2:20-cv-00188-JTR      ECF No. 17    filed 04/21/21   PageID.1044 Page 1 of 2

                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON


 1                                                                       Apr 21, 2021
 2                                                                           SEAN F. MCAVOY, CLERK


 3                        UNITED STATES DISTRICT COURT
 4                       EASTERN DISTRICT OF WASHINGTON

 5
     KRISSTARAH B.,                                  No. 2:20-CV-0188-JTR
 6
 7                      v.                           ORDER GRANTING STIPULATED
 8                                                   MOTION FOR REMAND
     ANDREW M. SAUL,                                 PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                          OF 42 U.S.C. § 405(g)
     SECURITY,
10
11                 Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the
14   above-captioned matter to the Commissioner for additional administrative
15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 16.
16   Attorney Gary R. Penar represents Plaintiff; Special Assistant United States
17   Attorney Thomas M. Elsberry represents Defendant. The parties have consented to
18   proceed before a magistrate judge. ECF No. 6. After considering the file and
19   proposed order, IT IS ORDERED:
20         1.     The parties’ Stipulated Motion for Remand, ECF No. 16, is
21   GRANTED. The above-captioned case is REVERSED and REMANDED to the
22   Commissioner of Social Security for further administrative proceedings pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24         On remand, the administrative law judge (ALJ) will hold a de novo hearing
25   and issue a new decision. The ALJ shall: (1) reevaluate the medical evidence of
26   record, including records of Dr. Arnold, Dr. Bruner, and counselor Stenzel; (2)
27   reevaluate Plaintiff’s subjective allegations of limitation in light of the reevaluated
28   medical evidence; and (3) recommence with the sequential evaluation process and,

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 2:20-cv-00188-JTR     ECF No. 17   filed 04/21/21   PageID.1045 Page 2 of 2




 1   if warranted, obtain vocational expert testimony. Plaintiff may present additional
 2   testimony and submit additional evidence, and the ALJ may take any further action
 3   needed to complete the administrative record.
 4         2.    Judgment shall be entered for PLAINTIFF.
 5         3.    Plaintiff’s Motion for Summary Judgment, ECF No. 15, is
 6   STRICKEN AS MOOT.
 7         4.    An application for attorney fees and costs may be filed by separate
 8   motion.
 9         The District Court Executive is directed to enter this Order, forward copies
10   to counsel, and CLOSE THE FILE.
11         DATED April 21, 2021.
12
13                               _____________________________________
                                           JOHN T. RODGERS
14                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
